Determination unanimously modified by reducing penalty from revocation to cancellation and $500 bond penalty, and as modified confirmed, without costs. Memorandum: Under all the circumstances the punishment imposed was excessive. A cancellation would have been sufficient and more appropriate. (See Matter of Agnello v. State Liq. Auth., 32 A D 2d 92.) (Review of determination revoking license, transferred by order of Erie Special Term.) Present—Moule, J. P., Cardamone, Simons, Mahoney and Del Vecchio, JJ.